            Case 1:20-cv-04829-LGS Document 23 Filed 08/21/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 K.D. HERCULES, INC. ET AL,                                   :
                                            Plaintiffs,       :
                                                              :    20 Civ. 4829 (LGS)
                            -against-                         :
                                                              :          ORDER
 LABORERS LOCAL 78 OF THE LABORER’s :
 INTERNATIONAL UNION OF NORTH                                 :
 AMERICA ET AL,                                               X
                                            Defendants.
 -------------------------------------------------------------

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, the initial pretrial conference in this matter is scheduled for August 27, 2020;

          WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan (“CMP”) (Dkt. 22);

          WHEREAS, on August 19, 2020, Defendants filed a pre-motion letter (Dkt. 19) and

Plaintiffs responded on August 17, 2020 (Dkt. 21); it is hereby

          ORDERED that the August 27, 2020, initial pretrial conference is cancelled. If the

parties believe that a conference would nevertheless be useful, they should inform the court

immediately so the conference can be reinstated. The CMP will issue in a separate order. The

parties’ attention is particularly directed to the provisions for periodic status letters, and the need

for a pre-motion letter to avoid cancellation of the final conference and setting of a trial date. It is

further

          ORDERED that Plaintiff shall file in ECF a First Amended Complaint by September 11,

2020. It is further

          ORDERED that, after Plaintiff’s First Amended Complaint is filed, if Defendants seek to

file a motion to dismiss, they shall file a pre-motion letter pursuant to Individual Rules III.A.1

and III.C.2. It is further
          Case 1:20-cv-04829-LGS Document 23 Filed 08/21/20 Page 2 of 2


       ORDERED that, regarding settlement discussions, if and when the parties are ready to

proceed with a settlement conference with the assigned Magistrate Judge, they shall file a joint

letter on ECF requesting a referral.

       The parties should be aware that the Court does not stay or extend the deadlines for fact

discovery on account of pending motions, and that the use of any alternative dispute resolution

mechanism does not stay or modify any date in the CMP.



Dated: August 21, 2020
       New York, New York




                                                 2
